Case 1:14-cv-00188-JBW-RML Document 53 Filed 08/19/19 Page 1 of 1 PagelD #: 267

CERTIFICATE OF SERVICE

STATE OF NEW YORK __)
) SS.:
COUNTY OF NEW YORK)

Catherine M. Ryan, being duly sworn, deposes and says:

I am not a party to this action, I am over eighteen (18) years of age, and I reside in the
State of New York, County of New York.

That on the 19" day of August, 2019, I caused the foregoing NOTICE OF
APPEARANCE to be electronically filed with the Clerk of the United States District Court for
the Eastern District of New York via the CM/ECF system, which sent notification of filing to all
counsel and parties who have entered an appearance in this case:

Dated: New York, New York

August 19, 2019 ‘YabA
Jhb pas

Catherine M. Ryan, Esq (CR0624)

4850-39 18-5429. 1
